Name: 2007/463/EC: Commission Decision of 4 July 2007 amending Decision 2005/942/EC authorising Member States to take decisions under Council Directive 1999/105/EC on assurances afforded in respect of forest reproductive material produced in third countries (notified under document number C(2007) 3173)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  cooperation policy;  agricultural activity;  forestry;  international trade;  means of agricultural production
 Date Published: 2007-07-05

 5.7.2007 EN Official Journal of the European Union L 175/37 COMMISSION DECISION of 4 July 2007 amending Decision 2005/942/EC authorising Member States to take decisions under Council Directive 1999/105/EC on assurances afforded in respect of forest reproductive material produced in third countries (notified under document number C(2007) 3173) (2007/463/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 1999/105/EC of 22 December 1999 on the marketing of forest reproductive material (1), and in particular Article 19(3) thereof, Whereas: (1) Commission Decision 2005/942/EC (2) authorises Member States to take decisions under Directive 1999/105/EC on assurances afforded in respect of forest reproductive material of specified species produced in specified third countries. (2) The scope of the current regime should be extended in so far as the necessary assurances are afforded. (3) It is appropriate to add New Zealand as authorised third country as regards the forest reproductive material of the Category Source identified of the species Pinus radiata and to add that species in the case of the United States of America. Decision 2005/942/EC should be therefore amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2005/942/EC is amended as set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 July 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 11, 15.1.2000, p. 17. (2) OJ L 342, 24.12.2005, p. 92. Decision as last amended by Regulation (EC) No 1792/2006 (OJ L 362, 20.12.2006, p. 1). ANNEX The Annex to Decision 2005/942/EC is hereby amended as follows: 1. The following is inserted in the table between the entries for Croatia and Norway: Country of origin Species Category Type of basic material New Zealand Pinus radiata D. Don SI SS, St 2. The entry in the table for the United States of America is replaced by the following: Country of origin Species Category Type of basic material United States of America (Washington, Oregon, California) Abies grandis Lindl. SI, Q, T SS, St, SO, PF Picea sitchensis Carr. SI SS, St Pinus contorta Loud SI SS, St Pinus radiata D. Don SI SS, St Pseudotsuga menziesii Franco SI, Q, T SS, St, SO, PF